DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
17. insulating layer forming operation of forming an insulating layer on one side of the wiring pattern; an exposing operation of removing a portion of the insulating layer so that a portion of the wiring pattern is exposed; and a build-up operation of disposing an external pad and an external connection terminal in the portion of the wiring pattern being exposed.
18. 
19. 
20. 

Status of Application
This is a Supplemental Notice of Allowance to indicate the consideration of IDS dated 05/16/2022.
In response to Office action mailed 03/04/2020, Applicants amended claims 1, 3, 5, 11, 12 and 14 and cancelled claims 2 and 10 in the response filed 02/25/2022.
Claim(s) 1, 3-9 and 11-16 are pending examination.
Response to Arguments
Applicants’ amendments to the claims overcomes the previous prior art of record.

Reasons for Allowance
Claims 1, 3-9 and 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, a chip having a contact pad provided on one surface thereof; a buffer layer formed on one surface of the chip; a wiring pattern, wherein the wiring pattern include one wiring pattern or a plurality of wiring patterns, and the wiring pattern is disposed on the buffer layer, electrically connected to the contact pad of the chip, and extended to an outside of the chip; and a mold layer, wherein the mold layer is formed to surround a side surface of the chip, formed to be higher than a corner of one surface of the chip, and formed up to the other surface of the wiring pattern; and an insulating layer formed on an outside of the buffer layer so as to cover the buffer layer and wiring pattern; wherein the insulating layer or the mold layer are drilled by a laser, each of a portion of the insulating layer or a portion of the mold layer, which are drilled by the laser, is formed to have an inclined side surface so that an inner diameter thereof is gradually decreased toward an inside thereof, and wherein an object to be exposed by being drilled after being buried by the mold layer or the insulating layer, is over-etched by the laser.
Claims 3-9 and 11-16 are allowed, because they depend from the allowed claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895


                                                                                                                                                                                        /KYOUNG LEE/Primary Examiner, Art Unit 2895